Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 Jun 2022 has been entered.
 
Claim Status
	Applicant’s response filed 07 Jun 2022 amends claims 1 and 20; thereby providing claims 1-20 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2019/0306503) in view of Panda (US 2007/0171988).
	For claims 1 and 20, Dong discloses a method for processing a block associated with an image or a video, wherein the block comprises a plurality of pixels (Fig. 11), wherein the method comprises: 
	obtaining a quantization parameter (QP) of the block ([0089] e.g. QP values), 
	wherein the block is a reconstructed block or a predicted block ([0076] FIG. 4 includes a diagram illustrating one line of pixels or samples from among (in this example) four lines of samples along a segment 410); 
	obtaining a threshold (THR) based on the quantization parameter ([0089] The values of .beta. and t.sub.C depend mainly on the QP values from the left block P 402 and right block Q 404.);
	obtaining a look up table based on the quantization parameter ([0089] In both LUTs, the entry values monotonically increase with the value of the search indices, which means a higher QP.sub.ave, correlates to larger values of .beta. and t.sub.C. Thus stronger deblocking is likely to occur when QP.sub.ave is high, and a greater magnitude of change is allowed.); and 
	generating a filtered block ([0180] At step 1116, the process 1100 includes applying the filter to the pixels in the first block or to the pixels in the second block to smooth transitions between the pixels.). based on the threshold ([0165] e.g. clipping value) and the look up table ([0165] 4-D LUT). 
	Dong does not disclose wherein the generating the filtered block based on the threshold and the look up table comprises: generating a filtered spectrum component of the filtered block based on the look up table when an absolute value of a corresponding spectrum component is less than the threshold.
	Panda teaches wherein the generating the filtered block based on the threshold and the look up table comprises: generating a filtered spectrum component of the filtered block ([0037] The above coefficients result in a 3.times.3 spatial filter kernel that forms a low-pass filter) based on the look up table ([0054] filter 16 is adjusted by selecting a filter from a bank of filters using a filter index value generated by control unit 23.) when an absolute value ([0033] The frame variance and bit-rate control information provided to control unit 23 may be expressed as absolute values or index values.) of a corresponding spectrum component is less than the threshold ([0037] e.g. forms a low-pass filter).
It would be obvious to combine the block filtering teachings of Panda with the teachings of Dong to provide the predictable benefit of reducing the complexity of the video frame.
	For claim 2, Dong discloses the method of claim 1, further comprising: 
	scanning, according to a predefined scan template ([0203] e.g. quantization unit 54 may then perform a scan of the matrix including the quantized transform coefficients), 
	to obtain a current pixel of the block and neighboring pixels of the current pixel ([0048]  scanned using TUs to produce serialized transform coefficients for entropy coding.); 
	obtaining spectrum components by performing transform on the current pixel and the neighboring pixels of the current pixel ([0048] Any residual data that may be remaining after prediction is performed is transformed using a block transform, which may be based on discrete cosine transform, discrete sine transform, an integer transform, a wavelet transform, or other suitable transform function.); and 
	obtaining filtered spectrum components ([0089] e.g. deblocking filtering) based on the look up table and the spectrum components ([0089] search two one-dimensional look-up tables (LUTs), one for each of .beta. and t.sub.C.). 
	For claim 8, while Dong does not, Panda teaches further comprising: selecting a set of QPs to obtain the look up table (LUT), 	wherein the set of QPs include a first QP corresponding to (i) index and a second QP corresponding to (i+1) index, and wherein the first QP and the second QP have an interval more larger than 1 ([0057] Using this information from the previously encoded frame, control unit 23 selects the QP value and the filter index value for the next frame to be encoded.). It would be obvious to combine the QP index teachings of Panda with the teachings of Dong to provide the predictable benefit of reducing the number of required frame coding bits and/or the frame QP value. 
	For claim 10, while Dong does not, Panda teaches further comprising: dropping N bits from a number of entries in the LUT, wherein N is an integer and is dependent on a value of the QP ([0063] The purpose of the QP-to -filter index mapping is to enhance edges by high pass filtering if encoding artifacts are imperceptible at low QP, and to reduce the high spatial frequency components by low pass filtering if encoding artifacts dominate the noise at high QP. In other words, filter 16 can be adapted based on QP and encoding conditions to sharpen the video frame by high pass filtering to increase the QP in the low QP case). It would be obvious to combine the QP index teachings of Panda with the teachings of Dong for the same reasons discussed for claim 8.
	For claim 16, while Dong does not, Panda teaches wherein the LUT is generated based on an auxiliary function for at least one or more quantization parameters ([0064] With access to the mapping table and filter bank, control unit 23 may apply frame-based adaptive filter control as represented by the following pseudo code: TABLE-US-00003 if(vfe_filter_idx > mpg4_ qp_to_vfe_filter[encoder_qp]) // [ // increase the smoothness degree if filter index is greater than specified index value for current MPEG-4 QP value vfe_filter_idx--). It would be obvious to combine the QP index teachings of Panda with the teachings of Dong for the same reasons discussed for claim 8.

Allowable Subject Matter
Claims 3-7, 9, and 11-15, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07 Jun 2022 have been fully considered but they are not persuasive. 	
Applicant argues Dong does not disclose "obtaining a threshold (THR) based on the quantization parameter" because " . . . if values of .beta. and t.sub.C in Dong is equated to the threshold in claim 1, values of .beta. and t.sub.C are not used to generate a filtered block" and "the comparison between values of .beta. and t.sub.C in Dong and the threshold in claim 1 is not appropriate." (Remarks, 7). However, values of .beta. and t.sub.C are used to generate a filtered block as discussed in Dong [0087] "the parameters β and t.sub.C are used in the deblocking process."  Further, .beta. and t.sub.C are appropriate to compare to a threshold as discussed in Dong [0087] "The thresholds β and t.sub.C will now be described."
	Applicant argues "Panda does not disclose a look up table which obtained based on the quantization parameter, nor discloses to generate a filtered spectrum component of the filtered block based on the look up table" on the basis "Panda merely discloses a bank of filters." (Remarks, 7). However, Pando discloses a look up table in the form of an indexed bank as described in [0054] "selecting a filter from a bank of filters using a filter index value." Further, Panda's bank table is based on the quantization parameter as described in [0056] "control unit 23 may select a QP value for the next frame and map the QP value to a filter index value for the next frame."
	Applicant argues Panda fails disclose "wherein the generating the filtered block based on the threshold and the look up table comprises: generating a filtered spectrum component of the filtered block  based on the look up table  when an absolute value of a corresponding spectrum component is less than the threshold (. However, Panda discloses generating a filtered spectrum component of the filtered block ([0053] Application of filter 16) based on the look up table ([0054] "selecting a filter from a bank of filters using a filter index value." ) when an absolute value of a corresponding spectrum component is less than the threshold ([0053] "select a low-pass filter (LPF) setting for filter" In other words - filtering is applied to spectrum components when corresponding components are below the low pass filter threshold).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485